By the Court:
We think this motion should be granted. The affidavit presented on behalf of defendant gives no valid excuse for the delay. It does not show any interview had with the clerk smce the issuing of the writ of error, or that he had ever been requested to make a return; but on the contrary shows affirmatively, that plaintiff’s counsel had not designed to prosecute the case in error, until notified by the opposite side; relying, as is stated, upon some understanding. The affidavit we look upon as evasive, and in the absence of a *161showing of good excuse for the delay, the circumstances do. not call for indulgence on other grounds.

Motion granted.